DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SPANIER et al. (US Patent Application Publication 2016/0068990, hereinafter referred to as SPANIER). 
As to claim 1, SPANIER teaches 1. A structure comprising: (i) a substrate having a surface, the surface comprising a ternary or quaternary oxide having a first lattice parameter, the first lattice parameter being a lattice parameter of the ternary or quaternary oxide as it is present at the surface, and (ii) a layer of a perovskite oxide on the ternary or quaternary oxide, the perovskite oxide having an a-axis orientation and being selected from perovskite oxides having a second lattice parameter, being a native lattice parameter, and being smaller than the first lattice parameter. [¶0056]
As to claim 2, SPANIER teaches 2. The structure according to claim 1, wherein the first lattice parameter is from 0.05% to 3% larger than the second lattice parameter. [¶0056; ¶0137]
As to claim 3, SPANIER teaches 3. The structure according to claim 1, wherein the first lattice parameter is from 0.1 % to 1.5% larger than the second lattice parameter. [¶0056; ¶0137]
As to claim 4, SPANIER teaches 4. The structure according to claim 1, wherein the ternary oxide has a general chemical formula ABO3 wherein A is selected from the 
As to claim 5, SPANIER teaches 5. The structure according to claim 1, wherein the quaternary oxide has a general chemical formula ABxB' 1-xO3 wherein 0 < x < 1, A is selected from the group consisting of Ba, Sr, and Ca, B is selected from the group consisting of Ti, Zr, and Hf, and B' is selected from the group consisting of Ti, Zr, and Hf and differs from B. [¶0049~0056 for example]
As to claim 6, SPANIER teaches 6. The structure according to claim 5, wherein x is selected in such a way that the first lattice parameter is larger than the second lattice parameter. [¶0056; ¶0137]
As to claim 7, SPANIER teaches 7. The structure according to claim 1, wherein the perovskite oxide is selected from the group consisting of BaTiO3, PbZryTi1-P wherein 0 ::;; y::;; 1, and an alloy of BaTiO3 or PbZryTi1-yO and (K,Na,Li)(Ta,Nb)O3. [¶0076~0079 for example]
As to claim 8, SPANIER teaches 8. The structure according to claim 1, wherein the substrate is a layer of the ternary or quaternary oxide and wherein this layer is on a semiconductor substrate. [¶0132]
As to claim 9, SPANIER teaches 9. The structure according to claim 8, wherein the semiconductor substrate is a Si(001) substrate or a Ge(001) substrate. [¶0132]
As to claim 10, SPANIER teaches 10. The structure according to claim 9, wherein the semiconductor substrate is the Si(001) substrate, the quaternary oxide is SrHfxTi1-xO3 with 0.53::;; x::;; 0.7 and the perovskite oxide is BaTiO3. [¶0076~0079 for example]
As to claim 12, SPANIER teaches 11. The structure according to claim 9, wherein the semiconductor substrate is the Ge(001) substrate, the ternary oxide is BaZrO3 and the perovskite oxide is BaTiO3. [¶0056]
As to claim 12, SPANIER teaches 12. The structure according to claim 1, wherein the layer of perovskite oxide has a thickness ranging between 1 nm and 50 nm. [¶0082]
As to claim 13, SPANIER teaches 13. The structure according to claim 1, wherein the layer of perovskite oxide has a thickness ranging between 2 nm and 20 nm. [¶0082]
As to claim 14, SPANIER teaches 14. A method for forming a perovskite oxide with an a-axis orientation, the method comprising: (a) providing a substrate having a surface, the surface comprising a ternary or quaternary oxide having a first lattice parameter, the first lattice parameter   being a lattice parameter of the ternary or quaternary oxide as it is present at the surface; and (b) depositing a layer of a perovskite oxide on the ternary or quaternary oxide, the perovskite oxide being selected from perovskite oxides having a second lattice parameter, being a native lattice parameter, and being smaller than the first lattice parameter. [see rejection claim 1]
As to claim 15, SPANIER teaches 15. The method according to claim 14, wherein step (b) of depositing the layer of perovskite oxide is performed by molecular beam epitaxy or pulsed laser deposition. [¶0092]
As to claim 16, SPANIER teaches 16. The method according to claim 14, wherein step (a) comprises depositing a layer of the ternary or quaternary oxide on a semiconductor substrate by molecular  beam epitaxy. [¶0092]
As to claim 17, SPANIER teaches 17. The method according to claim 16, wherein depositing a layer of the ternary or quaternary oxide on a semiconductor substrate comprises depositing the layer of ternary or quaternary oxide on a 2x1 reconstructed surface of a Si(001) or Ge(001) substrate. [¶0056]
Conclusion
Claims 1-17 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816